                            UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA



    ALESIA CANNON etal.

                                               )
                                               )
                Plaintiffs), )
                                               ) Case No.: 1:19-cv-00877
vs. AUTOMONEY, INC. and )
    AUTOMONEY NORTH, LLC )
                                               )
                Defendants). )



            DISCLOSURE OF CORPORATE, ATTTLIATIONS AND OTHER
          ENTITIES WITH A DIRECT FINANCIAL INTEREST W LITIGATION

     PLEASE COMPLETE ONLY ONE FORM FOR EACH NON-GOVERNMENTAL
CORPORATE PARTY. COUNSEL HAVE A CONTINUING DUTY TO UPDATE THIS
INFORMATION. PLEASE HLE AN ORIGINALAND ONE COPY OFTHIS FORM. PLAINTIFF
OR MOVING PARTY MUST SERVE THIS FORM ON THE DEFENDANT(S) OR
RESPONDENT(S) WHEN INTTIAL SERVICE IS MADE.

AutoMoney, Inc. ^p ^ a defendant
        (Name of Party) (Plaintiff/moving party or defendant)

makes the following disclosure:


1. Is party a publicly held corporation or other publicly held entity?


                ( ) Yes 0 No

2. Does party have any parent corporations?


                ( ) Yes C)No

       If yes, identify all parent corporations, including grandparent and great-grandpai-ent
       corporations:.




        Case 1:19-cv-00877-CCE-JEP Document 14 Filed 09/13/19 Page 1 of 2
3. Is 10% or more of the stock of a party owned by a publicly held corporation or other publicly held
        entity?

                  ( ) Yes (•) No

        If yes, identify all such owners:




4. Is there any other publicly held corporation or other publicly held entity that has a direct financial
        interest in the outcome of the litigation?


                  ( ) Yes (•) No

        If yes, identify entity and nature of interest:




                                                                      %^boi^
                                                                            (Date)




MDNC (01/03)




       Case 1:19-cv-00877-CCE-JEP Document 14 Filed 09/13/19 Page 2 of 2
